Citation Nr: 1804660	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  08-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to September 1992.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (IDT) with the United States Army Reserve from September 1992 until August 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from s September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the claim for hypertension and granted service connection for a vaginal disorder in a February 2016 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC), which in a May 2017 Memorandum Decision, vacated and remanded the February 2016 decision as to the issue of hypertension.

In the November 2008 substantive appeal, via VA Form 9, the Veteran requested a hearing before the Board.  Subsequently, in a December 2009 letter, the Veteran requested an informal conference with a decision review officer (DRO) in place of a Board hearing.  The May 2010 DRO informal conference report has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The CAVC May 2017 decision found the Board's February 2016 decision did not consider whether the July 2001 occurrence of vaginitis constituted a worsening of the vaginal disorder for which she later received service connection, whether it was caused by the period of ACDUTRA, or whether any such worsening produced a permanent increase in disability beyond the natural progress of her now service-connected vaginal disorder.  Further, if the July 2001 occurrence of vaginitis was, in fact, an aggravation of the vaginal disorder, additional analysis would be required to determine the applicability of a chronic disease presumption of service connection for hypertension.

Given the above, the Board must remand for an examiner to first determine whether the Veteran's vaginal disorder with recurrent monilial vaginitis, menorrhagia and uterine fibroids was aggravated by the period of ACDUTRA.  Only if aggravation is found, then the examiner should provide an opinion on whether the Veteran's hypertension was incurred in-service or manifested to a compensable degree during the applicable presumptive period.

The record reflects that the period of ACDUTRA in question ranged from July 27, 2001 to August 7, 2001.  The Veteran was treated for vaginitis during that period.  6/12/2015 Military Personnel Record, at 6; 2/11/2004 Medical Treatment Record-Government Facility, at 12.

Medical treatment records reflects that the Veteran had blood pressure readings in February 2002, April 2002, May 2002, and June 2002.  9/1/2012 STR-Medical, at 4, 8-9, 20, 27-28.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  Additionally, request that the Veteran provide any private treatment records that may be material to this claim.

2. After any outstanding VA and private treatment records are associated with the claims file, forward the claims file to an appropriate medical examiner.  The need for another examination is left to the discretion of the medical professional offering the medical opinion.  The VA clinician should review the claims folder and then offer the following opinions with supporting rationale:

a. Did the July 2001 occurrence of vaginitis constituted a worsening of the vaginal disorder for which the Veteran later received service connection?  

b. If so, was this caused by the period of ACDUTRA from July 27, 2001 to August 7, 2001?  Did any such worsening cause a permanent increase in disability beyond the natural progress of her now service-connected vaginal disorder?

If there is aggravation, please provide a baseline of any aggravation in terms of a percentage.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

A comprehensive rationale is to accompany any opinion provided.  If the examiner/clinician cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. If it is determined that the vaginal disorder was aggravated by the period of ACDUTRA from July 27, 2001 to August 7, 2001, then the appropriate clinician should offer the following opinions regarding hypertension with supporting rationale:

a. Did hypertension clearly and unmistakably pre-exist the period of ACDUTRA beginning July 27, 2001?

b. If it did pre-exist, was the pre-existing hypertension clearly and unmistakably not aggravated (permanently worsened beyond its natural progress) by the period of ACDUTRA from July 27, 2001 to August 7, 2001?  If there is aggravation, please provide a baseline of any aggravation in terms of a percentage.  

c. If it is determined that hypertension did not pre-exist service the period of ACDUTRA from July 27, 2001 to August 7, 2001, the clinician must provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any current hypertension was incurred in or due to active service, to include the period from July 27, 2001 to August 7, 2001?

d. Did hypertension manifest to a compensable degree within one year of the Veteran's service separation in August 2001, to include an April 8, 2002 blood pressure reading of 149/105 during a medical examination?  If so, describe the manifestations.

A comprehensive rationale is to accompany any opinion provided.  If the examiner/clinician cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. After the above developments have been completed, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


